No. 99-11091
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-11091
                         Conference Calendar



LORENZO HALE,

                                           Plaintiff-Appellant,

versus

WILLIAM BAIRD, Sheriff;
DUNCAN WHEELER, Jailer;
RUNNELS COUNTY JAIL
MEDICAL DEPARTMENT;
JAMES SCRIVENER, Jailer,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:99-CV-22-BG
                       - - - - - - - - - -
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Lorenzo Hale, Texas prisoner # 776338, appeals from the

dismissal as frivolous of his 42 U.S.C. § 1983 action as barred

by the applicable statute of limitations.      Hale reurges the

merits of his claims, but he does not address the magistrate

judge’s holding that his complaint was untimely.      Issues not

raised or briefed on appeal are considered abandoned.      Evans v.

City of Marlin, Tex., 986 F.2d 104, 106 n.1 (5th Cir. 1993).       The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11091
                                 -2-

record reflects that Hale’s claims are barred by the statute of

limitations.    See Gonzales v. Wyatt, 157 F.3d 1016, 1019-20 (5th

Cir. 1998).    Because the appeal is frivolous, it is dismissed.

See 5th Cir. R. 42.2.   Hale’s request for the appointment of

counsel is DENIED.

     The magistrate judge’s dismissal of Hale’s complaint as

frivolous and this court’s dismissal of the appeal as frivolous

count as two “strikes” for purposes of § 1915(g).    See Adepegba

v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    If Hale

accumulates three “strikes” under § 1915(g), he will not be able

to proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS WARNING ISSUED.